Citation Nr: 18100058
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-13 632
DATE:	 
ISSUES DECIDED:	4	ISSUES REMANDED:	0
 
ORDER
The appeals for entitlement to service connection for kidney disease and entitlement to a compensable rating for right foot osteomyelitis are dismissed.
A disability rating in excess of 10 percent for right foot first metatarsophalangeal (MTP) joint hallux rigidus status post bilateral MTP joint implants with arthralgia (right foot hallux rigidus) and a disability rating in excess of 10 percent for left foot first MTP joint hallux rigidus status post bilateral first MTP joint implants with arthralgia (left foot hallux rigidus) are denied.  
FINDINGS OF FACT
1. In December 2017, prior to promulgation of a decision by the Board, the Veteran, through his accredited representative, withdrew his appeal for entitlement to service connection for kidney disease.
2. In December 2017, prior to promulgation of a decision by the Board, the Veteran, through his accredited representative, withdrew his appeal for entitlement to a compensable rating for right foot osteomyelitis.
3. Throughout the appeal period, the Veteran has had severe right foot hallux rigidus, equivalent to amputation of the great toe; actual amputation or functional impairment such that no effective function remains other than that which would be equally well served by amputation have not been demonstrated; the Veterans disability picture is specifically contemplated by Diagnostic Code 5281 (Hallux rigidus, unilateral, severe).
4. Throughout the appeal period, the Veteran has had severe left foot hallux rigidus, equivalent to amputation of the great toe; actual amputation or functional impairment such that no effective function remains other than that which would be equally well served by amputation have not been demonstrated; the Veterans disability picture is specifically contemplated by Diagnostic Code 5281 (Hallux rigidus, unilateral, severe).
CONCLUSIONS OF LAW
1. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for kidney disease are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 
2. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable rating for right foot osteomyelitis are met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204. 
3.  The criteria for a disability rating in excess of 10 percent for right foot hallux rigidus are not met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5281 (2017).
4. The criteria for a disability rating in excess of 10 percent for left foot hallux rigidus are not met or approximated.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5281.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from February 1981 to December 1990.  In December 2014, the Board of Veterans Appeals (Board) remanded the claims for further development. 
1. Service connection for kidney disease and an increased rating for right foot osteomyelitis 
An appellant or an appellants accredited representative may withdraw an appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.
Here, in December 2017, prior to promulgation of a decision by the Board, the Veterans representative submitted a statement indicating the Veteran wished to withdraw his appeal as to entitlement to service connection for kidney disease and an increased rating for right foot osteomyelitis.  There remains no allegation of error of fact or law for the Board to address as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and the appeal is dismissed.  
2.  Increased Rating Claims: Entitlement to disability ratings in excess of 10 percent for right foot hallux rigidus and for left foot hallux rigidus
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
Diagnostic Codes 5276 to 5284 can be used to evaluate disabilities of the feet.  These pertain to flatfoot (5276), weak foot (5277), claw foot (5278), metatarsalgia (5279), hallux valgus (5280), hallux rigidus (5281), hammer toe (5282), malunion of or nonunion of the tarsal or metatarsal bones (5283) and other foot injuries (5284).  38 C.F.R. § 4.71a.
As part of the consideration as to which code or codes are the most appropriate to utilize, the Board must be mindful that assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2017).  The United States Court of Appeals for Veterans Claims (Court) explained in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) that when determining whether separate disability ratings are warranted, [t]he critical element is that none of the symptomatology for any . . .  conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions.  The rationale for the 38 U.S.C. § 4.14 prohibition of pyramiding is that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment incurred.
The Veteran is in receipt of separate 10 percent ratings for right foot first MTP joint hallux rigidus, status post bilateral first MTP joint implants with arthralgia  and left foot first MTP joint hallux rigidus, status post bilateral first MTP joint implants with arthralgia under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5281.
DC 5281 directs that hallux rigidus, unilateral, severe, be rated as hallux valgus, severe, under DC 5280.  Under DC 5280, a 10 percent evaluation is authorized for severe unilateral hallux valgus if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  A disability rating greater than 10 percent is not available under DC 5280.  38 C.F.R. § 4.71a.
In his September 2008 claim, the Veteran indicated that he had bunionectomy surgery on each foot, and removal of the first metatarsal head of the great toe of the right foot, in 2005, and left foot, in 2007, with prosthetic implants placed.  In a September 2009 statement in support of claim, the Veteran indicated he felt the adjudication of his claim needed to focus on amputation or removal of a joint (right foot) and the shortening of a joint (left foot) to put in prosthetics.  
In November 2009, the Veteran underwent a VA examination.  It was explained that the Veteran was service-connected for a bilateral first MTP condition and underwent bilateral hallux valgus correction (bunionectomy) and later developed hallux rigidus post-surgically.  In 2005, he underwent surgery on the right foot and was treated with bio-pro metallic hemi implant to the first MTP joint.  In 2007, the same surgery was done to the left foot with an implant placed.  It was noted the Veteran experienced residual pain which had worsened and was poorly treated with orthotics and pain medications.  Pain, swelling, stiffness and lack of endurance were noted in the left foot while standing, while walking and while at rest.  These same symptoms were noted in the right foot along with fatiguability. It was noted the Veteran could stand for 15-30 minutes and was able to walk a ¼ mile but not more than a mile. Upon examination of the left foot, there was no evidence of instability; however, there was evidence of painful motion, swelling, tenderness and abnormal weight bearing.  
Upon examination of the right foot, there was no evidence of swelling, instability or weakness.   Painful motion, tenderness and abnormal weight bearing were noted.  It was noted the Veteran had trouble with lifting and carrying, lack of stamina, weakness, fatigue and pain caused by his bilateral foot conditions.  It was noted he was employed fulltime as a readjustment counselor and had lost no time from work during the last 12-month period.
In a May 2010 Report of General Information, it was indicated the Veteran had surgery to replace the prosthesis on his great left toe and that he was seeking compensation for his bilateral prosthetics.  Medical records indicated that a medium sized implant was replaced in the left toe with a small sized implant to help decrease pain and increase range of motion.  Range of motion was tested after the procedure with no impingement noted.
In June 2010, the Veteran underwent another VA examination.  He indicated feeling continual pain over the medial portion of the first MTP joint bilaterally with pain over the metatarsal heads of the other MTP joints which was getting worse.  It was noted increased walking made the pain worse.  Left foot symptoms were noted to include pain over the MTP joints of all toes and stiffness, swelling and fatigability of the great toe.  The Veteran also related experiencing shooting pains in the big toe.  Right foot symptoms were noted to include pain, stiffness, fatigability, weakness and lack of endurance in the MTP joints of all toes and shooting pains in the big toe.  The Veteran indicated flare-ups weekly or more often lasting less than one day caused by increased walking.  The Veteran stated that he was unable to continue walking without significant pain and decreased motion in his first MTP joints bilaterally.  He was able to stand for 15-30 minutes and could walk more than ¼ mile but less than 1 mile.  He used a cane and soft orthotics as treatment.  
Upon examination of both feet, pain with passive motion was noted about the first MTP joint.  Pain with passive motion was not noted about the MTP joints in the other toes.  Tenderness to palpation was noted over the plantar portion of the metatarsal heads of all the metatarsal bones.  It was noted the Veteran remained employed as a counselor and that he had lost 6 weeks of work due to pain in the bilateral feet and surgery on the left foot to replace the implant.
In August 2010, service connection for metatarsalgia, arthralgia and osteomyelitis from bunionectomy were granted, along with a temporary evaluation of 100 percent based on the May 2010 surgical treatment of the left foot under 38 C.F.R. § 4.30.  An evaluation of 10 percent was continued following the period of convalescence.  
In a September 2010 statement, the Veteran indicated feeling that appropriate consideration was not being given for the prosthetic implants in both feet.  He stated a desire to appeal to the Board for consideration of a secondary condition (prosthetic implantation) to [his] primary service connected foot conditions.  In his May 2012 Form 9, the Veteran argued again that his case was not decided properly because no ratings were given for the prosthetic implants in the right or left foot. 
In December 2014, the Board remanded the claims for a new VA examination.
In January 2015 the Veteran underwent an additional examination of his feet.  He indicated he was in a lot of pain after working on his feet all day and around three times per week it would get worse.  Pain was noted in the bilateral feet that contributed to functional loss.  Contributing factors of disability included pain on movement, pain on weight-bearing and disturbance of locomotion bilaterally.  The Veteran indicated curtailing his evening activities secondary to pain from being on his feet all day at work.  It was noted that functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with protheses.  The Veteran indicated he worked as an addiction therapist and and went to 9 different places to do his job.  He indicated walking all day and going up stairs and reported that functional loss due to pain caused him to call in sick up to 4 days/1/2 days per month.  He indicated that during flare-ups, he did not feel he could do all of the walking.  
In a February 2015 statement in support of claim, the Veteran indicated that the prosthetic implants had created an excruciating problem, and limited mobility for working conditions.  He indicated problems putting on and taking off his shoes.  He stated that pain was minimal in the morning and gradually became unbearable in the evening as though he had never had the surgeries.  He indicated he had been told the implants now have calcium covering them that limits motion and the only thing left to do is amputate the toes which the Veteran had not considered.  He did indicate considering retirement because of limited mobility and pain.  He reported that he had gained weight and could not walk or exercise to minimize weight gain on account of his foot condition.  He questioned whether he should be afforded consideration for his implants as someone is when they have a hip or a knee replaced.
Initially, the Board finds that assignment of a rating under DC 5281 is proper because a diagnosis of hallux rigidus is clearly demonstrated in both the left and right first MTP joints by the medical evidence of record.  The Court has held that where a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland v. v McDonald, 27 Vet. App. 333, 336 (2015).  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is unlisted. Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).  Here, DC 5281 is the most appropriate DC under the schedule because hallux rigidus is the condition for which the Veteran is service connected.  Under DC 5281, the maximum rating assignable is 10 percent and this recognizes a severe condition that is the equivalent to amputation of the great toe as indicated under DC 5280.  In this case, the Veterans great toes have not been amputated; however, he did have surgery with implant of prosthetics.  As such, consideration of hallux rigidus to be severe is clearly appropriate and thus, the maximum rating available under the Rating Schedule has been properly assigned for that disability.
The Board recognizes the Veterans belief that ratings should be considered under DC 5171 (Toe, great, amputation of) and DC 5275 (Bones, of the lower extremity, shortening of).  DC 5171 provides ratings for amputation of the great toe with removal of the metatarsal head (30 percent) or without metatarsal involvement (10 percent).  Here, the Veterans great toes were not amputated with removal of the metatarsal heads, although he does have implants at the metatarsal heads.  DC 5280, under which the Veterans specific condition of hallux rigidus is to be rated, specifically indicates that severe disability equivalent to amputation or with resection of the metatarsal head warrants a rating of 10 percent.  Based on this and the fact that the objective evidence of record does not indicate that the great toes have been amputated or that functional impairment is such that no effective function remains other than that which would be equally well served by an amputation, the Board finds that a rating under DC 5171 is not for application.  Regarding DC 5275, compensable ratings require at least 1 ¼ to 2 inches of bone loss in a lower extremity.  38 C.F.R. § 4.71a.  As that diagnostic code is specific to the lower extremity and not the feet, DC 5275 is inapplicable in this case.
The Board also recognizes the Veterans desire for compensation specifically for his prostetic implants.  Notably, the Rating Schedule includes specific diagnostic codes for shoulder replacement, elbow replacement, wrist replacement, hip replacement, knee replacement and ankle replacement that result in prothetic implants.  These allow for a total rating for 1 year following implantation of the prosthesis and thereafter, ratings are based on the severity of residuals.  The Code of Federal Regulations does not currently include separate compensation for prosthetic implant or replacement of a toe.  The placement of prostetic implants at the metatarsal head cannot be considered analogous to replacement of a shoulder, elbow, wrist, hip, knee or ankle because the Veterans specific condition, hallux rigidus affecting the great toe, is a listed condition for which ratings were specifically provided by Congress.  See Copeland, 27 Vet. App. 333.  Here, Congress has not provided for separate compensation for a prosthetic implant placed in a toe and the Board is not at liberty to create such a provision.  The Board is bound by the statutes enacted by the Congress and VA regulations issued to implement those laws.  See 38 U.S.C. § 7104(c); see also, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply the law as it exists.)  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.) Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Given this, the Board finds no basis upon which to assign a separate rating based only on the presence of prosthetic implants in the Veterans great toes.
Finally, the Veterans representative has argued that the Veterans claims should be referred for consideration of extraschedular ratings.  See April 2014 Appellants Brief; December 2017 Appellants Brief.   There is a three-step inquiry for determining whether an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimants disability picture exhibits other related factors, such as governing norms.  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimants disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, in the interests of justice, the claimants disability picture requires the assignment of an extraschedular rating.  See id. at 116.
Here, the Board finds that DC 5281 and DC 5280 which recognize severe disability in the great toe equivalent to amputation or requiring operation are adequate and contemplate the Veterans disability fully in this case.  The Veteran had pain and limitation in his great toes that was treated with surgery.  Although the Veteran continues to experience pain and limitation and required implants following operation, such appears to be the situation which DC 5280 and DC 5281 contemplate.  Even were the first prong of Thun met, which the Board finds it is not, VA treatment records suggest that as recently as September 2017, the Veteran was able to walk 3 miles every other day without limitation and that he continued to work full time as a readjustment counselor for veterans.  There is suggestion that he may elect to miss up to 4 days or ½ days of work per month due to pain and fatigue in his feet; however, there is no indication of marked interference with employment at any time during the appeal period or indication that the Veterans foot disabilities have necessitated frequent hospitalizations.  Overall, the Board finds that referral for extraschedular consideration is not warranted.
In reaching these decisions, the Board carefully considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C. § 5107(b) 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

